Title: From Benjamin Franklin to Tristram Dalton, [11] August 1780
From: Franklin, Benjamin
To: Dalton, Tristram


Sir,Passy, Augt. [11] 1780.
I wrote to you the 17th. of October last, on the Subject of your unfortunate Brig. I suppose you received that Letter, as the Vessel I sent it by arrived. I now enclose a Copy of the Answer I some time since received to my Application on your Behalf, together with a Copy of a Letter I wrote immediately on receiving that Answer. I have since heard nothing more of the affair. The minister of the Marine has in this time of War an infinity of Business. I suppose it has slipt his Memory; But I will remind him of it, tho’ I cannot say I have much hopes of Obtaining a Reconsideration. I have the Honour to be Sir, &c.
Tristram Dalton Esqe. Newbury Port, New England.
